— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 10, 1978, convicting him of assault in the first degree, upon a jury verdict, and imposing a sentence of imprisonment with a minimum of 2 years and a maximum of 10 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the maximum term of imprisonment to six years. As so modified, judgment affirmed and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Titone, J. P., Suozzi, O’Connor and Shapiro, JJ., concur.